***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                        APPENDIX
 GENERAL INSURANCE COMPANY OF AMERICA
        v. AGATHA OKEKE ET AL.*
          Superior Court, Judicial District of Hartford
                   File No. CV-15-6060103-S

              Memorandum filed October 3, 2016

                          Proceedings

  Memorandum of decision on plaintiff’s motion for
summary judgment. Motion granted.
  Kerry R. Callahan and Christopher A. Klepps, for
the plaintiff.
  Andrew J. Cates, for the named defendant et al.
  Brian V. Altieri, for the defendant Teresa Craft.
                          Opinion

   HUDDLESTON, J. The plaintiff, General Insurance
Company of America (General Insurance), brought this
declaratory judgment action to resolve the question
of its duty to defend and to indemnify Agatha Okeke
(Agatha) and her son, Michael Okeke (Michael), under
a homeowner’s policy issued to Agatha, with respect
to separate civil actions brought against them by Teresa
Craft. The underlying civil actions allege that on January
11, 2013, Michael, who was then fifteen years old,
assaulted and stabbed Craft, severely injuring her.
   As to both Michael and Agatha, General Insurance
argues that (1) Michael’s conduct was not accidental
and therefore did not constitute an ‘‘occurrence’’ cov-
ered under the policy, and (2) the policy excludes cover-
age for ‘‘bodily injury’’ that arises out of physical abuse.
As to Michael only, it further argues that the policy
excludes coverage for injuries that are expected or
intended by the insured or that result from a violation
of criminal law by the insured. The Okeke defendants
argue that the declaratory judgment action is moot as to
Michael because General Insurance declined to defend
him in the underlying civil action, which went to judg-
ment upon default after Michael failed to appear.
Michael and Agatha further argue that under the ‘‘four
corners doctrine,’’ the complaints against each of them
contain allegations of negligence that constitute an
‘‘occurrence’’ under the policy. Agatha further argues
that even if Michael is not covered under the policy, the
claims against her sound in negligence and are covered.
Finally, Craft argues that the claims against Agatha are
covered because they sound in negligence and in paren-
tal vicarious liability under General Statutes § 52-572.
Parental vicarious liability is covered by an endorse-
ment to the policy.
   For the reasons discussed below, the court concludes
as follows. The declaratory judgment action is not moot
as to Michael because the failure to defend is claimed as
a basis for special defenses and a counterclaim against
General Insurance. The motion for summary judgment
is granted as to Michael because the alleged conduct
does not constitute an ‘‘occurrence’’ under the policy
and, even if it did, it is expressly excluded from coverage
because the injury was intended or expected by
Michael, resulted from a violation of criminal law, and
arose from physical abuse. The motion is granted as to
Agatha because even if the claims against her constitute
an ‘‘occurrence,’’ Craft’s bodily injuries nevertheless
arise from Michael’s physical abuse of her, and such
injuries are excluded from coverage under the policy.
                          FACTS
  The following facts are either alleged in the com-
plaint, and for the purpose of this motion are uncon-
tested, or shown upon the record of the court in this
case and in the underlying civil actions brought by Craft
against Agatha and Michael.
   The defendants, Agatha and her son Michael, lived
at 10 Morton Lane in East Hartford, Connecticut, in
January, 2013. Michael was fifteen years old then. He
is now believed to live in Nigeria.
  In January, 2013, defendant Craft lived at 2 Morton
Lane in East Hartford. She subsequently moved to Guil-
ford, Connecticut.
   Agatha obtained a homeowner’s insurance policy
from General Insurance for the period from December
14, 2012 to December 14, 2013. On January 11, 2013,
while the policy was in effect, Michael is alleged to
have attacked, assaulted, and stabbed Craft at her resi-
dence at 2 Morton Lane in East Hartford. This attack
is alleged to have violated General Statutes § 53a-59a,
assault of an elderly person in the first degree, and
General Statutes § 53a-182, disorderly conduct.
   By a complaint dated December 31, 2014, returnable
to court on February 3, 2015, Craft commenced an
action against Michael, docketed as Teresa Craft v.
Michael Okeke, Docket No. CV-15-6052308-S, in New
Haven Superior Court. Her complaint, in four counts,
alleged causes of action for intentional assault (count
one); negligent assault (count two); negligent infliction
of emotional distress (count three); and intentional
infliction of emotional distress (count four). All four
counts were predicated on the same conduct—that is,
Michael’s assault on Craft on January 11, 2013—
although in the negligent assault count the conduct was
characterized differently from the way it was character-
ized in the intentional assault count.
   By a complaint dated December 31, 2014, returnable
to court on February 3, 2015, Craft also commenced
an action against Agatha, docketed as Teresa Craft v.
Agatha Okeke, Docket No. CV-15-6052310-S, in New
Haven Superior Court. Craft’s action against Agatha
alleges negligent supervision (count one), negligence
(count two), and negligent infliction of emotional dis-
tress (count three). The essential allegations of liability
in each of the counts are that Agatha knew or should
have known that Michael was a danger to himself and
others but negligently failed to supervise him and to
prevent him from obtaining access to knives.
   Agatha tendered the actions to General Insurance for
defense and indemnification. General Insurance ini-
tially agreed to defend both actions subject to a full
reservation of rights. Although counsel retained by Gen-
eral Insurance initially appeared in Craft’s action
against Michael, that counsel subsequently moved to
withdraw, stating that the claims against Michael were
excluded under the policy and that the appearance had
been filed by mistake. Permission to withdraw was
granted, and Michael was subsequently defaulted for
failure to appear. After a hearing in damages, Craft was
awarded $407,113.03 in economic and noneconomic
damages and costs against Michael. The action against
Agatha remains pending in New Haven Superior Court
and is scheduled for trial on November 7, 2016.
  The policy is ‘‘occurrence’’ based. Pursuant to its
terms, General Insurance is required to defend and
indemnify the insureds for ‘‘damages because of bodily
injury or property damage caused by an occurrence
to which this coverage applies . . . .’’ (Emphasis
added.) Under the terms of the policy, ‘‘occurrence’’
means ‘‘an accident, including exposure to conditions
which result in: bodily injury . . . during the policy
period . . . .’’ (Emphasis added.) Under the policy’s
terms, personal liability insurance does not apply to
bodily injury ‘‘which is expected or intended by any
insured or which is the foreseeable result of an act or
omission intended by any insured.’’ (Emphasis added.)
Personal liability insurance also does not apply under
the policy to bodily injury ‘‘which results from violation
of criminal law committed by, or with the knowledge
or consent of any insured.’’ (Emphasis added.)
  General Insurance seeks a declaration that it is not
required to defend or indemnify Agatha and Michael
under the terms of the policy. All persons with an inter-
est in this action have been named as parties.
   Craft has asserted two special defenses and a coun-
terclaim. In her first special defense, she alleges that
the policy exclusions do not apply to negligent actions.
In her second special defense, she alleges that General
Insurance failed to comply with its duty to defend
Michael in the underlying action and therefore is now
liable to her for the judgment she obtained in that
action. In her counterclaim, she alleges that General
Insurance is liable to her for the judgment rendered
against Michael in the underlying action. Agatha and
Michael have also asserted three special defenses. In
the first special defense, they allege that the declaratory
judgment action is nonjusticiable as to Michael because
General Insurance unilaterally decided not to defend
Michael in the underlying action. In the second special
defense, they allege that General Insurance is equitably
estopped from denying coverage to Michael because it
failed to provide a defense for him in the underlying
action. In the third special defense, they allege that
General Insurance has failed to acknowledge an
endorsement to the policy that amends certain provi-
sions on which General Insurance relies.
                   APPLICABLE LAW
  A party seeking summary judgment bears the burden
of showing the nonexistence of any genuine issue of
material fact. Romprey v. Safeco Ins. Co. of America,
310 Conn. 304, 319–20, 77 A.3d 726 (2013). ‘‘To satisfy
his burden the movant must make a showing that it is
quite clear what the truth is, and that excludes any
real doubt as to the existence of any genuine issue of
material fact.’’ (Internal quotation marks omitted.)
Ferri v. Powell-Ferri, 317 Conn. 223, 228, 116 A.3d 297
(2015). The evidence must be viewed in the light most
favorable to the nonmovant. Id. ‘‘When documents sub-
mitted in support of a motion for summary judgment
fail to establish that there is no genuine issue of material
fact, the nonmoving party has no obligation to submit
documents establishing the existence of such an issue.
. . . Once the moving party has met its burden, how-
ever, the opposing party must present evidence that
demonstrates the existence of some disputed factual
issue. . . . It is not enough, however, for the opposing
party merely to assert the existence of such a disputed
issue. Mere assertions of fact . . . are insufficient to
establish the existence of a material fact and, therefore,
cannot refute evidence properly presented to the court
under Practice Book § [17-45].’’ (Internal quotation
marks omitted.) Id. When a party moves for summary
judgment and there are no contradictory affidavits, the
court properly decides the motion by looking to the
sufficiency of the movant’s affidavit and other proof.
See Heyman Associates No. 1 v. Ins. Co. of Pennsylva-
nia, 231 Conn. 756, 795, 653 A.2d 122 (1995).
  A declaratory judgment action is a suitable vehicle
for testing the rights and liabilities under an insurance
policy. St. Paul Fire & Marine Ins. Co. v. Shernow, 22
Conn. App. 377, 380, 577 A.2d 1093 (1990). A court may
address the merits of a declaratory judgment action
on a motion for summary judgment. United Services
Automobile Assn. v. Marburg, 46 Conn. App. 99, 102
n.3, 698 A.2d 914 (1997).
   Declaratory judgment actions are authorized by Gen-
eral Statutes § 52-291 and Practice Book § 17-55.2 Our
Supreme Court has recognized that our declaratory
judgment statute provides ‘‘a statutory action as broad
as it well could be made.’’ (Internal quotation marks
omitted.) New London County Mutual Ins. Co. v.
Nantes, 303 Conn. 737, 748, 36 A.3d 224 (2012). ‘‘Indeed,
our declaratory judgment statute is broader in scope
than . . . the statutes in most, if not all, other jurisdic-
tions . . . and [w]e have consistently construed our
statutes and the rules under it in a liberal spirit, in the
belief that they serve a sound social purpose.’’ (Internal
quotation marks omitted.) Id. Although the declaratory
judgment procedure cannot be used to secure advice on
the law, ‘‘it may be employed in a justiciable controversy
where the interests are adverse, where there is an actual
bona fide and substantial question or issue in dispute or
substantial uncertainty of legal relations which requires
settlement, and where all persons having an interest in
the subject matter of the complaint are parties to the
action or have reasonable notice thereof.’’ (Internal quo-
tation marks omitted.) Id. ‘‘Justiciability requires (1)
that there be an actual controversy between or among
the parties to the dispute . . . (2) that the interests of
the parties be adverse . . . (3) that the matter in con-
troversy be capable of being adjudicated by judicial
power . . . and (4) that the determination of the con-
troversy will result in practical relief to the complain-
ant.’’ (Internal quotation marks omitted.) Board of
Education v. Naugatuck, 257 Conn. 409, 416, 778 A.2d
862 (2001).
                       ANALYSIS
                             I
                        Mootness
   Michael claims that the declaratory judgment action
is moot as to the duty to defend him because General
Insurance unilaterally decided not to provide a defense
to him and the action against him has now gone to
judgment. The question of mootness affects the court’s
subject matter jurisdiction and must, therefore, be
decided before the court can proceed to the merits. See
id., 412.
   As a general matter, ‘‘[i]f the insurer declines to pro-
vide its insured with a defense and is subsequently
found to have breached its duty to do so, it bears the
consequences of its decision . . . .’’ (Internal quotation
marks omitted.) State Farm Fire & Casualty Co. v.
Tully, 322 Conn. 566, 571 n.7, 142 A.3d 1079 (2016).
That general principle is implicated in this action by
the special defenses and counterclaim filed by the
defendants. More specifically, in their second special
defense, Agatha and Michael assert that the failure of
General Insurance to provide a defense in the underly-
ing action equitably estops General Insurance from
denying indemnification. In addition, Craft has asserted
a counterclaim seeking to hold General Insurance liable
for the judgment she obtained against Michael. These
defendants have expressly placed in issue, through the
special defenses and counterclaim, the question of Gen-
eral Insurance’s duty to defend Michael. Applying the
justiciability standard set forth in Board of Education
v. Naugatuck, supra, 257 Conn. 409, the court concludes
that (1) there is an actual and continuing controversy
between these parties about the duty to defend Michael,
(2) their interests are plainly adverse, (3) the matter in
question presents an issue of contract interpretation
and is capable of being adjudicated by judicial power,
and (4) the determination of the issue may result in
practical relief to General Insurance because, if it had
no duty to defend Michael, the defense of estoppel will
not apply and it will not be required to indemnify the
judgment Craft obtained in the underlying action
against Michael. The question of General Insurance’s
duty to defend Michael is therefore not moot.
                            II
        Duty to Defend and Indemnify Michael
    General Insurance argues that it had no duty to
defend or indemnify Michael for several reasons: (1)
his alleged conduct was intentional and therefore not
an ‘‘occurrence’’ that is covered by the policy; (2) the
policy excludes coverage for bodily injury that is
‘‘intended or expected’’ by the insured; (3) the policy
excludes coverage for bodily injury that results from a
violation of criminal law; and (4) the policy excludes
coverage for bodily injury arising from ‘‘physical
abuse.’’ The defendants argue that Craft asserts negli-
gence claims against Michael that trigger a duty to
defend under the ‘‘four corners’’ rule. The court con-
cludes that under the clear and unambiguous terms of
the policy, General Insurance owes no duty to defend
or indemnify Michael.
   The principles governing the determination of this
issue are well settled. ‘‘[A]n insurer’s duty to defend,
being much broader in scope and application than its
duty to indemnify, is determined by reference to the
allegations contained in the [underlying] complaint.
. . . The obligation of the insurer to defend does not
depend on whether the injured party will successfully
maintain a cause of action against the insured but on
whether he has, in his complaint, stated facts which
bring the injury within the coverage. If the latter situa-
tion prevails, the policy requires the insurer to defend,
irrespective of the insured’s ultimate liability. . . . It
necessarily follows that the insurer’s duty to defend is
measured by the allegations of the complaint. . . .
Hence, if the complaint sets forth a cause of action
within the coverage of the policy, the insurer must
defend.’’ (Internal quotation marks omitted.) Commu-
nity Action for Greater Middlesex County, Inc. v.
American Alliance Ins. Co., 254 Conn. 387, 398, 757
A.2d 1074 (2000). Indeed, ‘‘[i]f an allegation of the com-
plaint falls even possibly within the coverage, then the
insurance company must defend the insured.’’ (Internal
quotation marks omitted.) Id., 399. ‘‘On the other hand,
if the complaint alleges a liability which the policy does
not cover, the insurer is not required to defend.’’ (Inter-
nal quotation marks omitted.) Id.
   Where a policy excludes coverage for damages
resulting from intentional acts, the court examines the
factual allegations to determine whether intentional
acts and intended results are present. State Farm Fire &
Casualty Co. v. Tully, supra, 322 Conn. 574. Moreover,
‘‘Connecticut courts have long eschewed the notion
that pleadings should be read in a hypertechnical man-
ner. . . . They thus read the complaint in a manner that
advances substantial justice, construing it reasonably to
contain all that it may fairly mean.’’ (Internal quotation
marks omitted.) Id., 574–75. The result is that even when
an action is pleaded as an unintentional tort, such as
negligence, ‘‘the court examines the alleged activities
in the complaint to determine whether the insured
intended to commit both the acts and the injuries that
resulted. If so, regardless of the title of the action, the
court holds the action to be outside the coverage of
the policy.’’ (Internal quotation marks omitted.) Id., 575.
‘‘Furthermore, harmful intent may be inferred at law in
circumstances where the alleged behavior in the under-
lying action is so inherently harmful that the resulting
damage is unarguably foreseeable.’’ (Internal quotation
marks omitted.) Id. ‘‘Case law is clear that where the
provisions in the insurance policy expressly exempt
intentional acts of an insured from coverage, the court
will grant summary judgment in favor of the insurer
who relies upon such exception.’’ (Internal quotation
marks omitted.) Id. ‘‘When an insurer relies on an exclu-
sionary clause to deny coverage, the initial burden is
on the insurer to demonstrate that all the allegations
within the complaint fall completely within the exclu-
sion.’’ Id. ‘‘If the complaint alleges liability that falls
completely within the exclusion, the insurer is not
required to defend.’’ Id.
   Finally, the Supreme Court has recently observed
that where an insurer denies coverage on the ground
that a complaint fails to allege an ‘‘occurrence,’’ defined
under a policy as an ‘‘accident,’’ and whether the alleged
act falls within an intentional act exclusion, ‘‘the ulti-
mate inquiry—whether the act was intentional—is the
same.’’ Id., 571 n.8. If the court concludes that the
alleged conduct falls within the intentional act exclu-
sion, it need not consider whether it is also an
‘‘occurrence.’’
   The underlying action against Michael included two
counts that expressly alleged intentional acts—inten-
tional assault in count one and intentional infliction
of emotional distress in count four—and purported to
allege ‘‘negligent assault’’ in count two and negligent
infliction of emotional distress in count three. Although
captioned ‘‘negligent assault,’’ count two in Craft’s com-
plaint against Michael alleged that the ‘‘occurrence’’
was due to Michael’s ‘‘negligence and carelessness’’ in
that ‘‘he violently struck the plaintiff about the head,
shoulder and torso, causing serious injury to the plain-
tiff, when he knew or should have known that this
conduct was likely to inflict injury . . . .’’ Calling such
conduct ‘‘negligence’’ does not make it negligent. Simi-
larly, count three, which alleges negligent infliction of
emotional distress, incorporates the following allega-
tions from count one: ‘‘At that time and place, the minor
defendant stabbed, assaulted, and beat the plaintiff,’’
and ‘‘[t]he assault, stabbing, and beating by Michael
Okeke was willful, wanton, and malicious.’’ These alle-
gations are plainly inconsistent with a negligence claim.
They plainly describe intentional conduct. Such inten-
tional and violent conduct is expressly excluded from
coverage under ‘‘Liability Losses We Do Not Cover,’’
which provides in relevant part as follows: ‘‘1. Coverage
E—Personal Liability, and Coverage F—Medical Pay-
ments to Others do not apply to bodily injury . . . a.
which is expected or intended by any insured or which
is the foreseeable result of an act or omission intended
by the insured . . . [and] b. which results from viola-
tion of criminal law committed by . . . any insured.’’
(Emphasis added.) Because bodily injury to Craft was
the highly foreseeable result of Michael’s alleged
actions in violently stabbing and beating her about the
head, shoulder, and torso, it is expressly excluded from
coverage under the policy. General Insurance owed no
duty to defend Michael because his conduct was not
an ‘‘occurrence’’ (defined as an accident) covered by
the policy, but an intentional act, and a violation of
criminal law, that was expressly excluded from
coverage.
   A further provision of the policy excludes coverage
for bodily injury ‘‘arising out of physical or mental
abuse, sexual molestation or sexual harassment.’’ See
‘‘Liability Losses We Do Not Cover,’’ provision 1k. The
defendants argue that the term ‘‘physical abuse’’ is not
defined in the policy and is therefore ambiguous. That
argument has been expressly rejected by the Appellate
Court in Merrimack Mutual Fire Ins. Co. v. Ramsey,
117 Conn. App. 769, 982 A.2d 195, cert. denied, 294
Conn. 920, 984 A.2d 67 (2009). In that case, the insured
allegedly stabbed the defendant, with whom he was
involved in a romantic relationship, twenty-four times.
In the declaratory judgment action brought by the
insurer to determine whether it had a duty to defend
or indemnify its insured, the defendant (the injured
party) argued that exclusion 1k, which excluded cover-
age for bodily injuries arising out of ‘‘physical or mental
abuse,’’ contained an implicit intentionality require-
ment. The trial court, and subsequently the Appellate
Court, disagreed. ‘‘The exclusion expressly exempts
coverage for bodily injury arising out of physical abuse.
Nowhere does it provide that a consideration of the
abuser’s intent is required. In fact, the policy contains
a separate exclusion that applies specifically to inten-
tional acts. . . . When both exclusions are read
together, it is clear that exclusion 1k does not require
a consideration of the insured’s intent. . . . The only
plausible interpretation of the . . . insurance policy is
the natural and ordinary one accorded to it by the court
. . . . The stabbing of the defendant clearly constituted
physical abuse within the language of the policy. As
such, the injuries suffered by the defendant are not
covered, and the plaintiff has no duty to defend or
indemnify [its insured].’’ Id., 772–73. The same conclu-
sion is compelled here. The violent stabbing and beating
of Craft cannot plausibly be considered anything other
than ‘‘physical abuse.’’ As such, the injuries suffered by
Craft are not covered, and the plaintiff has no duty to
defend or indemnify Michael.3
                            III
        Duty to Defend and Indemnify Agatha
   General Insurance argues that it owes no duty to
defend or indemnify Agatha because the claim arises
from an intentional act that does not constitute an
‘‘occurrence’’ under the policy. It acknowledges that
coverage is not excluded for Agatha under the inten-
tional acts exclusion because an endorsement expressly
provides that the intentional act exclusion will not apply
to an insured ‘‘not participating in the intentional loss.’’
It argues, however, that the exclusion for ‘‘physical
abuse’’ does apply to Agatha because that exclusion,
unlike the intentional conduct exclusion, does not make
the exclusion inapplicable to insureds who did not par-
ticipate in the abuse. Because the court agrees with
General Insurance as to the ‘‘physical abuse’’ exclusion,
it need not consider whether Agatha’s own alleged negli-
gence constitutes an ‘‘occurrence’’ under the policy.
   As another Connecticut trial court has concluded,
the ‘‘physical abuse’’ exclusion negates an insurer’s duty
to defend parents who are alleged to be liable on the
basis of physical abuse inflicted by their minor child.
See Covenant Ins. Co. v. Sloat, Superior Court, judicial
district of Fairfield, Docket No. 385786 (May 23, 2003)
(Levin, J.) (34 Conn. L. Rptr. 687) (considering whether
statutory vicarious parental liability claim was barred
by an exclusion for injuries arising out of ‘‘physical and
mental abuse’’). As the court observed in Sloat, ‘‘[u]nlike
exclusion ‘a,’ which focuses on the intent of the insured,
exclusion ‘k’ precludes coverage for an entire class of
risks arising out of specified conduct, and does not
turn on the intent of the insured.’’ Id., 694. Relying on
LaBonte v. Federal Mutual Ins. Co., 159 Conn. 252, 259,
268 A.2d 663 (1970), the court in Sloat concluded that
‘‘in determining whether the complaint alleges a claim
for bodily injury arising out of excluded activity, the
court must inquire not merely into the status of the
parents as parents but into the underlying conduct of
their son—‘the subject matter of the [incident] without
regard to the involvement of the insured’ parents.’’ Cov-
enant Ins. Co. v. Sloat, supra, 694. Here, the subject
matter of the incident is Michael’s physical abuse of
Craft. Because all of the claims against Agatha ‘‘arise
out of’’4 such physical abuse, they are expressly
excluded from coverage. Consequently, General Insur-
ance owes no duty to defend or indemnify Agatha.
                     CONCLUSION
   General Insurance has met its burden of showing that
it had no duty to defend, and has no duty to indemnify,
Michael Okeke. The acts in which Michael engaged
were intentional and therefore (1) did not constitute an
‘‘occurrence’’ under the policy, and (2) were excluded
because the bodily injuries that resulted were intended
or expected within the meaning of exclusion 1a and
were caused by a violation of criminal law. In addition,
the bodily injuries resulting from Michael’s conduct
unquestionably arose out of his physical abuse of Craft,
and coverage is therefore excluded under exclusion 1k,
the physical abuse exclusion.
  Similarly, General Insurance met its burden of show-
ing that it has no duty to defend or indemnify Agatha
because the bodily injury at issue in the claims against
her arose out of Michael’s physical abuse of Craft and
are excluded under exclusion 1k, the physical abuse
exclusion.
 For the reasons stated above, General Insurance’s
motion for summary judgment is granted.
   * Affirmed. General Ins. Co. of America v. Okeke, 182 Conn. App. 83,
A.3d       (2018).
   1
     General Statutes § 52-29 (a) provides: ‘‘The Superior Court in any action
or proceeding may declare rights and other legal relations on request for
such a declaration, whether or not further relief is or could be claimed. The
declaration shall have the force of a final judgment.’’
   2
     Practice Book § 17-55 provides: ‘‘A declaratory judgment action may be
maintained if all of the following conditions have been met:
   ‘‘(1) The party seeking the declaratory judgment has an interest, legal or
equitable, by reason of danger of loss or of uncertainty as to the party’s
rights or other jural relations;
   ‘‘(2) There is an actual bona fide and substantial question or issue in
dispute or substantial uncertainty of legal relations which requires settle-
ment between the parties; and
   ‘‘(3) In the event that there is another form of proceeding that can provide
the party seeking the declaratory judgment immediate redress, the court is
of the opinion that such party should be allowed to proceed with the claim
for declaratory judgment despite the existence of such alternate procedure.’’
   3
     Because the duty to defend is significantly broader than the duty to
indemnify, ‘‘where there is no duty to defend, there is no duty to indemnify
. . . .’’ QSP, Inc. v. Aetna Casualty & Surety Co., 256 Conn. 343, 382, 773
A.2d 906 (2001).
   4
     To ‘‘arise out of’’ or ‘‘arise from’’ a particular event, injuries must be
shown only to have some logical causal relationship to the event. For
instance, in Hogle v. Hogle, 167 Conn. 572, 356 A.2d 172 (1975), which
concerned a policy that excluded liability for injuries arising out of the use
of an automobile, the Supreme Court stated that ‘‘it is generally understood
that for liability for an accident or an injury to be said to ‘arise out of’ the
‘use’ of an automobile for the purpose of determining coverage under the
appropriate provisions of a liability insurance policy, it is sufficient to show
only that the accident or injury ‘was connected with,’ ‘had its origins in,’
‘grew out of,’ ‘flowed from,’ or ‘was incident to’ the use of the automobile
. . . .’’ Id., 577.